3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 11/5/21.
	Claims 1-21 have been amended.  Claims 22-27 have been withdrawn.
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.
Applicant amended independent claims 1 and 13 by adding “dynamic random access” in front of “memory”.  Examiner maintains the rejections of claims 1-2, 5-13, 15-21 as stated in the office action sent on 8/5/21 since the memory in Fig. 2 of Prather is also DRAM (Dynamic Random Access Memory).

    PNG
    media_image1.png
    353
    751
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/TUAN T NGUYEN/Primary Examiner, Art Unit 2824